Citation Nr: 0021798	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of multiple head injuries resulting in 
unconsciousness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to September 1965.  

The July 1994 rating decision, which reopened and denied the 
claims for service connection for a back disability and 
residuals of multiple head injuries resulting in 
unconsciousness, became final because the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) 
notified the veteran of that decision by letter dated July 19, 
1994, and he did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision from the VARO that 
reopened and denied the claims for service connection for a 
back disability and residuals of multiple head injuries 
resulting in unconsciousness.  

The veteran's January 1993 statement raised a claim for 
service connection for arthritis.  The veteran's January 1993 
and November 1993 statements raised an inferred claim for 
service connection for a knee disability resulting from a 
Jeep accident in service.  These matters are referred to the 
RO.  



FINDINGS OF FACT

1.  The RO denied reopening the claims for service connection 
for back and head disabilities in July 1994 and notified 
the veteran of the decision by letter dated July 19, 1994; he 
did not appeal.  

2.  The medical evidence received since the July 1994 rating 
decision includes current diagnoses of lumbosacral and 
cervical spine disabilities.  

3.  Service medical records include at least four complaints 
of back pain, and the June 1998 and February 1999 VA 
examiners separately opined that a lumbosacral disability was 
related to an in-service vehicle accident.  

4.  Service medical records document at least two incidents 
of unconsciousness and include a diagnosis of a cerebral 
concussion, and the February 1999 VA examiner related a 
cervical spine disability to an in-service fall from a tank.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision became final because the RO 
notified the veteran of that decision by letter dated July 19, 
1994, and he did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  

2.  The evidence received since the July 1994 rating decision 
is new and material evidence; the claims of entitlement to 
service connection for a back disability and residuals of 
multiple head injuries resulting in unconsciousness are 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  A lumbosacral spine disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

4.  A cervical spine disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence prior to July 1994

The September 1962 enlistment examination report states that 
the veteran's head, neurologic, spine, and other 
musculoskeletal systems were normal; no pertinent defects or 
diagnoses were noted; and the veteran denied a history of 
bone, joint, or other deformity.  

In January 1964, the veteran was in a Jeep accident.  His 
knee was very painful although x-rays of the knee were 
negative.  The January 1964 skull x-ray showed no significant 
abnormalities.  A week later, the veteran reported pain in 
the knee.  

In early February 1964, the veteran reported pain in the low 
back if he twisted his trunk to the left.  Physical 
examination revealed that the right paravertebral muscles 
were in slight spasm.  The impression was probably no 
pathology.  

Later in February 1964, the veteran reported acute onset of 
back pain at physical training in the morning.  He reported 
slight back pain for the last week.  Examination revealed 
exaggeration of thoracic kyphosis on the right and slight 
scoliosis.  The veteran was in a great deal of pain because 
he was unable to stand up straight and had to lean on a desk 
for support.  The impression was acute back strain.  

In June 1964, the veteran reported lower back strain.  
Although physical examination was within normal limits, the 
diagnosis was back strain.  

In November 1964, the veteran was hit in the face with a 
carton.  He was unconscious for an undetermined period of 
time.  X-rays of the skull were negative, and physical 
examination revealed that the cranial was intact.  The 
impression was a contusion of the face.  

In January 1965, the veteran was observed for head injuries 
sustained when he fell from a tank.  He had been unconscious 
for 30 minutes.  X-rays were negative for a fracture.  The 
veteran manifested no signs or symptoms of intracranial 
bleeding, and he was discharged the next day.  The diagnosis 
was a cerebral concussion, abrasion of the scalp, and 
contusion of the scalp.  

In March 1965, the veteran complained of chronic low back 
pain.  X-rays of the lumbosacral spine showed no significant 
abnormalities.  The diagnosis was lumbosacral strain.  

The August 1965 retirement examination report states that the 
veteran's head, neurologic, spine, and other musculoskeletal 
systems were normal; no pertinent defects or diagnoses were 
noted; and the veteran denied a history of bone, joint, or 
other deformity.  

The veteran was admitted to a VA hospital from April 1990 to 
July 1990 for other matters.  Physical examination showed the 
veteran to have degenerative spine changes with cervical 
lumbar involvement.  He complained of low back pain and was 
treated with Motrin every 4 hours.  The Axis III diagnosis 
was a history of neck and back trauma at work and 
degenerative changes of the spine.  

During another VA hospitalization from December 1992 to 
January 1993, the veteran complained of back pain.  The Axis 
III diagnosis was chronic back pain.  


Evidence since July 1994

The June 1996 private lumbosacral spine x-ray impression was 
disc herniation of L3-L4 with significant sclerosis and 
anterior and posterior osteophyte formation.  

The June 1996 private cervical spine x-ray impression was 
focal degenerative spondylosis involving C5 through C7 with 
degenerative osteophyte formation.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in August 1997.  The 
representative alleged that the veteran was diagnosed with 
chronic low back pain in March 1965.  The veteran testified 
that he was diagnosed with back spasm shortly after a Jeep 
accident and that the spasm reappeared every few months or 
with increased activity.  After a minor motorcycle accident 
in 1973 or 1974, private x-rays showed that he had an old 
back problem.  The private x-rays were apparently unavailable 
because the private hospital had closed.  The veteran 
testified that personnel at the VA hospital in Houston, Texas 
told him in 1974 and 1975 that there was evidence of an old 
back injury.  

The veteran underwent a VA examination in June 1998.  To the 
brain and spinal cord examiner, the veteran reported neck and 
lower back pain since a Jeep accident in service.  The June 
1998 VA lumbosacral spine x-ray impression was severe 
degenerative disc disease of L3-L4, left scoliosis, and 
straightening of the lumbar lordosis.  The brain and spinal 
cord examiner opined that the pain was most likely related to 
the initial injury and had been exacerbated by degenerative 
joint disease.  The examiner further opined that degenerative 
disc disease was related to the initial spine injury.  To the 
spine examiner, the veteran reported a history of head trauma 
in 1965 while jumping from a tank.  He also reported a 
history of a back injury from a motor vehicle accident in 
service.  He reported post-service chiropractic care from the 
1970s to the 1980s.  The diagnosis was a severe degenerative 
disc disease of the lumbar spine that was probably not 
related to the injury in a motor vehicle accident in service.  

The veteran underwent a private examination in August 1998.  
The veteran reported low back pain since an accident in 1963 
when a Jeep rolled over him.  The diagnosis was cervical 
spondylosis and lumbar spondylosis.  After the examiner 
reviewed the August 1998 x-rays and magnetic resonance 
imaging tests of the lumbar and cervical spines, the 
diagnostic impression was cervical spondylitic radiculopathy 
and lumbar spondylosis.  

The veteran underwent private electromyography and nerve 
conduction studies of the upper and lower extremities in 
October 1998.  The veteran reported a history of neck and 
lower back pain with radiation to the extremities with 
tingling and numbness sensations and sharp pain since a Jeep 
ran over him in 1963.  Cranial nerve examination was normal, 
and there was no cerebral dysfunction.  The impression was 
electromyography evidence of left C5-6-7 radiculopathy with 
no evidence of entrapment neuropathy or peripheral neuropathy 
and L4-5, S1 radiculopathy with no evidence of entrapment 
neuropathy.  

The veteran underwent VA examinations in February 1999.  To 
the cranial nerves examiner, the veteran reported a history 
of low back pain since a Jeep accident in 1963 and of head 
trauma since a fall off a tank in 1964 or 1965.  The 
diagnosis from the cranial nerves examination was cervical 
facet syndrome; cervical radiculopathy bilaterally secondary 
to degenerative joint disease and degenerative disc disease 
due directly or indirectly to a 1964 motor vehicle accident; 
and lumbosacral facet syndrome secondary to a 1963 motor 
vehicle accident (Jeep).  The cranial nerves examiner opined 
that the veteran had no post-concussive symptoms other than 
the cervical problem.  The spine examination diagnosis was 
severe degenerative disc disease of the lumbosacral spine 
with radiculopathy.  The spine examiner opined that the 
veteran's present low back condition was not service-related 
because there was no evidence of back trauma while the 
veteran was in service.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in July 2000.  The 
representative alleged that the veteran had suffered from 
tinnitus, vertigo, and headaches since his cerebral 
concussion in service.  The veteran testified that he was 
knocked unconscious two times in service, once when he fell 
from a personal carrier and another time when he was hit on 
the head with a case of C-rations.  He testified that he had 
back spasms and pain since service.  He received a diagnosis 
of degenerative disc disease and degenerative joint disease a 
couple of years ago.  He testified that he never had any 
problems like this prior to the Jeep incident.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The July 1994 rating decision became final because the 
veteran did not file a timely notice of disagreement.  The 
veteran was notified of the rating decision on July 19, 1994, 
and he did not file a notice of disagreement with the RO by 
July 19, 1995.  

The veteran has presented new evidence that was not in the 
record at the time of the July 1994 rating decision:  1) 
medical evidence since July 1994; 2) lay statements since 
July 1994; and 3) sworn testimony from the August 1997 and 
July 2000 hearings.  The medical evidence since July 1994 is 
material because it includes diagnoses of current 
disabilities and nexus opinions relating the current 
disabilities to active service.  The lay statements and sworn 
testimony are material because they show continuing 
symptomatology since service.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The claims must be 
reopened because the new and material evidence, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  



Entitlement to service connection for a back disability

The claim of entitlement to service connection for a back 
disability is well grounded.  The medical evidence includes a 
diagnosis of a current back disability because the diagnoses 
since July 1994 include disc herniation of L3-L4, 
degenerative disc disease of L3-L4, lumbar spondylosis, L4-L5 
and S1 radiculopathy, and lumbosacral facet syndrome.  

For the limited purpose of determining whether the claim is 
well grounded, service medical records show a diagnosis of a 
back disability.  The diagnosis was back strain in February 
1964 and June 1964 and lumbosacral strain in March 1965.  

The claim is well grounded because the medical evidence 
includes a nexus opinion relating a current back disability 
to active service.  The June 1998 VA brain and spinal cord 
examiner noted the Jeep accident in service and opined that 
degenerative disc disease of L3-L4 was related to the initial 
spine injury.  A diagnosis based on the veteran's history of 
a single episode of trauma, without other episodes of trauma 
in the history, is sufficient to well ground a claim.   
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  In 
addition, the February 1999 VA cranial nerves examiner opined 
that lumbosacral facet syndrome was secondary to the in-
service Jeep accident.  Accordingly, the claim of entitlement 
to service connection for a back disability is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service, VA, and private medical 
records.  The veteran received VA examinations, filed 
numerous lay statements with the RO, and provided sworn 
testimony at two hearings.  The veteran told the June 1998 VA 
spine examiner that he had been treated by a private 
chiropractor from the 1970s to the 1980s, but the 
chiropractor's name and address were not provided to the RO.  
The duty to assist is not a one-way street because, if the 
appellant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the RO's 
July 1994 letter informed the veteran of the evidence needed 
to substantiate his claim and he had over 6 years to submit 
such evidence, the VA has fulfilled its duty to assist under 
38 U.S.C.A. § 5107(a).  The appeal will be adjudicated on the 
evidence of record.  

In this case, a preponderance of the evidence supports 
service connection for a back disability.  Against service 
connection, a VA spine examiner opined in June 1998 and 
February 1999 that degenerative disc disease of the lumbar 
spine was probably not related to injury in a motor vehicle 
accident in service because there was no evidence of back 
trauma in service.  In support of service connection, 
however, service medical records include at least four 
complaints of back pain, and the June 1998 and February 1999 
VA examiners separately opined that a lumbosacral disability 
was related to an in-service Jeep accident.  Accordingly, a 
lumbosacral spine disability was incurred during active 
service.  


Entitlement to service connection for residuals of multiple 
head injuries
resulting in unconsciousness

The claim of entitlement to service connection for residuals 
of multiple head injuries resulting in unconsciousness is 
well grounded.  The medical evidence includes a diagnosis of 
a current residual of a head injury because the diagnoses 
since July 1994 include focal degenerative spondylosis 
involving C5 through C7, cervical spondylosis, cervical 
spondylitic radiculopathy, and cervical facet syndrome.  

For the limited purpose of determining whether the claim is 
well grounded, service medical records show a diagnosis of 
residuals of head injuries resulting in unconsciousness.  The 
diagnosis was a contusion of the face in November 1964 and a 
cerebral concussion, abrasion of the scalp, and contusion of 
the scalp in January 1965.  

The claim is well grounded because the medical evidence 
includes a nexus opinion relating a current residual of a 
head injury to active service.  The February 1999 VA cranial 
nerves examiner opined that the veteran's cervical 
radiculopathy was secondary to degenerative joint disease and 
degenerative disc disease due directly or indirectly to an 
in-service motor vehicle accident.  Accordingly, the claim of 
entitlement to service connection for residuals of multiple 
head injuries resulting in unconsciousness is well grounded.  

The appeal will be adjudicated on the evidence of record 
because, as stated above, the VA has fulfilled its duty to 
assist under 38 U.S.C.A. § 5107(a).  

In this case, a preponderance of the evidence supports 
service connection for residuals of multiple head injuries 
resulting in unconsciousness.  Service medical records 
document at least two incidents of unconsciousness and 
include a diagnosis of a cerebral concussion.  The February 
1999 cranial nerves examiner related a cervical spine 
disability, the only residual of an in-service concussion, to 
the fall from the tank.  Accordingly, a cervical spine 
disability was the only residual of multiple head injuries 
incurred during active service.  

Although the Board decided the veteran's claims on grounds 
different from that of the RO, which denied reopening the 
claims, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disability is reopened, and 
entitlement to service connection for a lumbosacral spine 
disability is granted.  


New and material evidence having been submitted, the claim 
for service connection for residuals of multiple head 
injuries resulting in unconsciousness is reopened, and 
entitlement to service connection for a cervical spine 
disability is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

